Title: Tobias Lear to Henry Knox, 1 September 1791
From: Lear, Tobias
To: Knox, Henry



United States [Philadelphia] September 1st 1791.

By the President’s command T. Lear has the honor to transmit to the Secy of war a letter from Mr Andw Ellicott, to the President, proposing that Mr Joseph Ellicott should proceed immediately to Georgia to explore the head of the Oconee River preparatory to Mr Andw Ellicott’s executing his business of running the line between the territory of the Creeks & the U.S.
Should the Secretary of war conceive from Mr A. Ellicott’s account of the man & the business, that it would be proper to accede

to his proposal, the Secretary of War is requested to have the necessary credentials prepared & forwarded to Mr Ellicott by the post of tomorrow.

Tobias Lear.S. P. U. S.

